Eueohes, J.
(concurring in the opinion of the Court delivered by Justice Montgomery) : I regret that there is *333any reason why any member of the Court should feel that he was not authorized in this proceeding to give his opinion as to the proper construction of the Act of March 13th, 1895, as we are bound to see from the proceeding before us (if we close our eyes to all other sources of information) that it involves a matter of great interest to the business of the state.
The main question, and the one intended to be presented for our consideration, is the construction of the Act of March 13th, 1895, and four members of the Court have given their opinion, construing this act to apply to preexisting debts, at the time of making the mortgage or other security and not to debts made contemporaneous with and agreed at the time of their making, to be thus secured. The-other member of the Court, for reasons which he assigns, declines to express any opinion as to the construction of the Act. Then 1 take it that the construction of the Act is settled, so far as the opinion of four of the Justices of this Court can settle a question.
But while this is'so, two of the Justices are of the opinion that the question is not presented in such a way as to justify the Court in giving any opinion as to its construction, and this is the reason for my writing this opinion.
The majority of the Court were not inadvertent to the objections made by the minority, and for these reasons did not undertake to render a formal judgment, affirming or overruling the judgment of the court below but simply expressed their opinion as to the construction of the Act. And in doing this we thought we were fully warranted by the precedents of this Court and the matter of the tenure of the Judges, 114 N. C., 923, is cited in the opinion of the Court as authority for the action of the majority. The learned members of the Court, Chief Justice Shepherd and *334■Justices Avery and Burweul, who rendered the opinion in that matter, put it upon' the ground that it was “ in the nature of a submission of the controversy in reference to their terms of office, without a formal action.” This seems to be authority for the action of the majority of the Court in this proceeding. But the minority say not, for the reason that it was in response to a letter from the Governor as to a grave constitutional question, in which the public was interested; that it was not an adjudication as to the rights of the officers whose terms were in question, but the Court felt that they would voluntarily accept the advice as decisive.
It is true that the Governor’s letter to the Court suggested an important question for its decision, and we think one proper for them to act upon ; but he, as Governor, had no interest in it. His election or term of office was in no way involved. He did not order the election or Hold the election. These were provided for by the Legislature. He could not add to or take one day from the terms of the Judges, with or without the opinion of this Coni’t. Audit is conceded that the opinion of this Court in that proceeding could not do so. But the opinion was given ■'because it iuvolved a grave constitutional question in which the public was interested, and because the Court had reasons for thinking that the parties really interested wished the opinion of the Court- and would be governed by it.
This was, as I have said, an important question and one, as I think, proper to be decided by this Court. But it was not necessary -to the administration of the courts. It is most probable there wmuld have been elections held for these offices without this opinion, and if there had not been and in this way a vacancy had occurred the Governor was authorized by the Constitution to fill it; so the administration of justice would have gone on.
*335But again, it is contended by the minority that Section 567 of The Code is only intended to do away with the formalities of pleading, and to properly constitute a case under this section, it ought to contain sufficient averments to constitute a cause of action upon which the Court could go to judgment. I agree to this proposition, but I do not agree that Webb v. Hicks, decided at this term, is in conflict with the action of the majority of thé Court in this case. In Webb v. Hicks, supra, the court below held that the plaintiffs were not entitled to recover, and this Court, in reviewing the appeal of plaintiffs wére of the opinion that plaintiffs’ complaint did not state a cause of action, and “affirmed” the judgment of the court below-. It is not in point in this case, as I think.
But admitting as I do that there should be sufficient aver-ments to enable the Court to proceed to judgment, this does not prevent the Court from giving its opinion in a case of such importance as this. And I think the Court is sustained in so doing, not only by the case in 114 N. C., 923, supra, but also by such cases as the following:
In McBryde v. Patterson, 78 N. C., 412, which was a contest betv'een children of the same mother, some legitimate and some illegitimate, as to property, this Court, Smith, C. J., delivering the opinion, discusses and decides the case upon its merits, and then held that the appeal was prematurely taken and dismisses the appeal.
In State v. Davine, 98 N. C., 778, in a case, coming up by successive appeals from a justice’s court to this Court, upon the construction of a statute changing the ’presumption of evidence, this Court fully discusses the case upon the merits and declared the act unconstitutional and void. Shith, C. J., delivering the opinion of the Court says: “We have gone into the question in order to settle the question of the validity of the statute in its application to the case before *336us, and because it will practically put an end to the litigation.” The case was then dismissed for the reason that the special verdict appealed from was not sufficient to found a judgment upon.
In Guilford Co. v. Ca. Co., 109 N. C., which was before this Court simply upon a motion for a certiorari as a substitute for an appeal, the Court discussed and decided the case upon its merits — Clark, J., delivering the opinion of the Court, and then refused the motion of defendant for the certiorari to bring the case to this Court.
In State v. Tyler, 85 N. C., 569, a case involving the question as to whether a solicitor was entitled to a $4.00 or $10.00 tax fee, this Court went into a full dicussion of the case upon its merits — Ashe, J., delivering the opinion of the Court, and closing the opinion as follows : “But as the State has no right to appeal in this case and has no interest in the question, the case is dismissed.”
In Milling Co. v. Finley, 110 N. C., 411, the Court, Clark, J., delivering the opinion, discusses the case on its merits and sustains the judgment below, and then says the appeal is premature and cannot be sustained.
In State v. Wylde, 110 N. C., 500, being an indictment for bigamy, the Court discusses and decides the case upon its merits, Clark, J., delivering the opinion, and then dismisses the appeal upon the ground that the affidavit upon which, defendant appealed was insufficient to bring the case to this Court.
In State v. Lockyear, 95 N. C., 633, which was an indictment for selling liquor by the Capital Club of the City of Raleigh, the Court thought it of sufficient public importance, Smith, C. J., delivering the opinion, to discuss and decide the case upon its merits, in which he gives the following reason for deciding a case not properly before the Court: “The wish of the parties that it should be settled and the *337law declared, so that it might be observed in its integrity,” and then proceeded to dismiss the case because there was no judgment in the court below, and none could be pronounced by this Court.
- There was no difficulty in understanding the point intended to be presented to the Court by this case. No one has complained oí it on that account. Then I repeat, treating this case as in no better condition than it would have been in a regular -action, with a complaint alleging all the facts contained in this submission, with a demurrer to the complaint, will not the cases cited above justify the Court in giving its opinion upon the merits of the controversy ? If it was of sufficient importance to decide whether a solicitor was entitled to a four dollar fee or a ten dollar fee to induce the Court to decide the case upon its merits, though it' was before the Court on the appeal of the State, which the Court say had no interest in the question and no right to appeal, is not the question presented by this case of sufficient importance to justify the Court in giving its opinion upon the construction of this Act ? If the construction of an act of the Legislature changing the rule of evidence as in Davis’ case, supra, was of sufficient importance to justify the Court to pass upon it and declare an act of the Legislature unconstitutional “because it will practically put an end to the litigation,” is not the matter now before the Court, which must seriously affect the whole business interest of the State, sufficient to justify the Court in giving its opinion as to the construction of the Act of the 13th of March, 1895 ?
But it is contended these cases do not apply for the reason that, although the Court gave its opinion when it had no case properly constituted before it, the Court after giving the opinions in the cases referred to then dismissed the appeals; and as to whether this was more consistent *338with the views of my brethren who differ with the majority, I will not pretend to say, as I am not dealing with that question. But it is said the Court should have reversed or affirmed the judgment below — that there is no middle ground. Did the Court in the cases cited above reverse or affirm the judgments below? But supposing this may not be considered an answer to this position — that the Court should have reversed or affirmed the judgment in the Court below — I wish to give my own answer to this proposition. It is contended by the minority that the case does not state facts sufficient to authorize a judgment, and the judgment pronounced thereon is a nullity. If they are correct in this position, then no judgment we could have pronounced here would have made it valid. There was no use in shooting at a dead duck. And if there is a sufficient statement of facts to authorize the judgment below, then their whole theory that the Court was wrong-in passing upon the question fails and falls to the ground. Which horn do they take ? But again, if the Court had the right to consider it and then dismiss it, as in Davis’ case, in Taylor’s case, in Lockyear’s case, supra, or in the case of the County of Guilford v. The Georgia Co., supra, when it .was only before the Court on an application for a certiorari to bring it to this Court, did not the Court have the right to consider this case without dismissing it ? Does not the greater include the less, whether it is called middle ground or not ?
I have not undertaken to argue the construction of the Act as given by the Court. So far as I know, there is no difference of opinion as to this. I say, so far as I know, as I am not authorized to speak for Justice Avery on this point. But I have only endeavored to show that the Court is justified by precedent in the action it has taken in this cáse.
*339But I will say, in passing fr.om this case, tliat in. my opinion the Act of the 13th of March, 1895, is so little like the statute of 13th Eliz. {Code, Sec. 1545) that it would hardly be safe to reason from the analogy of that statute to construe the Act of the 13th of March. .The statute of Elizabeth does not avoid any conveyance, unless there is an intent to defraud or delay the payment of the creditors of the maker, and then such creditors must be defrauded, hindered and delayed, or the conveyance is valid. This statute, without regard to intent or as to whether any one is damaged or not, declares the conveyance utterly void, if the maker is indebted to any one else at the time of making the same.